Title: From George Washington to Owen Biddle, 14 April 1777
From: Washington, George
To: Biddle, Owen



Sir
Head Quarters Morris Town 14th April 1777

I was this morning favd with yours of yesterday, inclosing Copy of a letter from Mr Henry Fisher of Lewis Town. The Ships therein mentioned are certainly meant for no other purpose than to distress and cut off the Trade in Delaware Bay, you may depend, that when an Attack upon the Works below the Town is really intended, there will be a co-operation of their land and sea Forces. I would notwithstanding have sent down the detatchment of your Artillery under the command of Lt Colo. Stroboch, could they have possibly been spared at

this Juncture, but as we have not a Man of the Continental Artillery yet arrived, I am obliged to keep them a little while longer. Genl Knox tells me that he expects part of Colo. Cranes Regt in ten days from this time. The moment they arrive Colo. Stroboch shall be releived. Lieut. Robb with the small detatchment of the pennsylvania Regt goes off tomorrow, I shall send down Collin’s under his Guard.
The Enemy came out early yesterday Morning from Brunswk with an intent to surprise Genl Lincoln at Bound Brook, and had like to have effected their design by the Carelessness of a Militia Guard at one of the fords upon Rariton. But the Genl got notice of their Approach time enough to withdraw himself and most of his Men to the Mountain just in the Rear of the Town. Our chief and almost only loss was two peices of Artillery and with them Lieutenants Ferguson and Turnbull with about twenty Men of Colo. proctors Regt. A party of Horse was pushed so suddenly upon them that they could not possibly get off. The Enemy staid about an hour and an half and then went back to Brunswic. Genl Lincoln took his Post again with a Reinforcement.
I am afraid from the Situation of Billingsport that the Works which you are constructing there, cannot be Supported, if an attack is made upon it by land, and I should therefore think, that a small Work with a few peices of heavy cannon, would be all that would be necessary. You may depend that no Attack will ever be made by shipping alone, and as you must ever count upon losing so remote a post if attacked by land, the fewer Number of Men and Stores that are risqued the better. As I have never seen a plan of the Works, I only speak from information. But I would recommend a compact work to contain about three hundred Men in preference to a larger. If there were but a few Cannon, they might possibly be removed, if there should be a necessity of evacuating. You will oblige me by putting the inclosed Letters in the post Office. I have the honor to be Sir Yr.
